*234Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Maurice Bernard Stewart, Jr. appeals the district court’s order granting summary judgment to the Appellees. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stewart v. Flanary, No. 1:10-cv-00863-JFM (D.Md. July 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.